Citation Nr: 1525301	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a mental health condition, to include a mood disorder and/or as secondary to a service-connected disability.

3. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Barsoum, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to October 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied reopening four separate claims, to include service connection for bilateral hearing loss, service connection for left knee disability, and service connection for a mental health disorder.  In August 2008, the Veteran submitted a timely Notice of Disagreement (NOD) to the issues.  The RO then furnished the Veteran a Statement of the Case (SOC) in April 2009.  

In November 2012, this case was brought before the Board, at which time the Veteran's claim for tinnitus was denied, and the three remaining claims were reopened and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination with respect to the three remaining claims.  After accomplishing further action, the RO continued to deny the claims (as reflected in an April 2013 supplemental statement of the case).  To date, the Veteran has no service-connected disabilities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The Board notes that it has reviewed both the Veteran's physical and electronic claims files.  A review of the Veteran's electronic claims files reveals VA treatment correspondence and notes dated January 2009 and May 2010, which are relevant to the issues on appeal.

The issue of service connection for a mental health disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to military noise exposure in service.

2. There is no competent and credible evidence establishing that the Veteran currently has a left knee disorder. 


CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2. The criteria for establishing service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a February 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection. This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA. The February 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. The April 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2008 letter meets the VCAA's timing of notice requirement.

Further, the Veteran has been medically evaluated in conjunction with his claim for service connection for bilateral hearing loss and his claimed left knee condition in February 2013.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's claimed bilateral hearing loss and left knee disorders.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting VA medical opinions regarding the Veteran's claimed bilateral hearing loss and left knee disorders are considered adequate for adjudication purposes, as they are based on consideration of the Veteran's medical history and each describe the relevant disorders in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the RO substantially complied with prior remand instructions. The November 2012 remand reopened the claims to have the RO issued a supplemental SOC that considered the new evidence submitted by the Veteran of a March 2008 VA diagnoses of left ear hearing loss and an April 2008 VA treatment record indicating the Veteran may have bilateral hearing loss.  The remand also required the RO to obtain a VA opinion regarding the nature and etiology of the Veteran's bilateral hearing loss and his claimed left knee disorder.  VA opinions concerning both matters were obtained in February 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records (STRs), personnel records, VA treatment records, reports of VA examination, the Veteran's statements, and statements from the Veteran's sister.  The Board also finds that no additional RO action to further develop the record in connection with these claims, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement). See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303 (b).  Regulations provide that service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Bilateral Hearing Loss 

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service.  Specifically, he alleges that he incurred hearing loss in his duties working as Security Police.  See January 2008 Claim Application.  Service personnel records show that the Veteran's military occupational specialty (MOS) was an airman basic assigned to the 44th Missile Security Squadron.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records include a December 1979 induction report of medical history in which the Veteran denied any history of ear, nose, or throat problems and denied any history of hearing loss.  The audiogram from December 1979  further reflects that the Veteran's hearing was normal.  Service treatment records are silent as to any complaints, diagnoses, or treatment regarding hearing loss.  The Veteran was also provided an exit audiogram in September 1980.  At that time, the clinical evaluation of the Veteran's ears was normal.  Additionally, the Veteran completed a report of medical history in which he again denied hearing loss, or any ear, nose, or throat trouble.  

During a VA medical report in March 2008, the Veteran stated that he noticed his hearing loss, beginning 25 years ago.  This date is still several years after the Veteran separated from service, and certainly more than one year after separation.  The Veteran also reported during his March 2008 examination that he was exposed to loud noise while on active duty and denied occupational noise exposure prior to or since service.   With respect to recreational noise exposure, the Veteran reported during his March 2008 VA treatment that he experienced recreational noise exposure from shooting but wears hearing protection.  However, during a February 2013 VA examination, the Veteran denied recreational noise exposure.

As stated above, in November 2012, the Board remanded the claim to obtain a medical opinion regarding the etiology of the Veteran's hearing loss.  The February 2013 VA examiner diagnosed the Veteran with sensorineural hearing loss, bilaterally; but indicated that such hearing loss is "less likely as not the result of his military noise exposure." 

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner was an audiologist who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's hearing loss was less likely as not caused by service.  His opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  Additionally, the VA examination report expressly demonstrates the examiner's review of the Veteran's medical and recreational history, both during service and after separation, including his report of wearing hearing protection after service.   In determining that it was less likely as not that the Veteran's hearing loss was related to acoustic trauma in service, the examiner specifically noted that the Veteran's hearing was normal in service and at separation.  Thus, it is clear that the examiner took into consideration all relevant factors in giving his opinion.  In light of the support the examiner gave for his opinion, the Board finds that the opinion does contain sufficient rationale and is afforded great probative value in adjudicating the claim of service connection for bilateral hearing loss. 
 
The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss is related to his period of active service.  Indeed, although the Veteran's sister submitted a January 2008 statement concerning her observations of the Veteran's claimed left knee disorder, she was silent as to any observations she had made of the Veteran's hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of hearing loss, any actual diagnosis requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing. In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.") 

Moreover, whether symptoms the Veteran experienced following service are in any way related to his current hearing loss requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with").  To the extent that the Veteran himself believes that his current bilateral hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field. The Veteran's opinion as to the etiology of his current bilateral hearing loss is not competent medical evidence, as such question requires medical expertise to determine. Id.

Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the opinion offered by the February 2013 VA examiner.  The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss symptoms during service, to include a hearing examination administered upon separation.  Indeed, on each examination and report of medical history during service and on separation, the Veteran denied having any hearing loss and ear, nose, or throat trouble and no abnormalities were found with the Veteran's ears upon clinical evaluation. The Veteran's statements regarding his lack of hearing loss symptoms during service and at discharge are highly probative as they were made contemporaneous with his service and therefore are inherently more reliable with respect to the state of the Veteran's condition. 

The Board finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability in service; and the most credible evidence does not indicate that his bilateral hearing loss manifested to a compensable degree within a year following discharge.  The weight of the competent and credible evidence does not show the Veteran's bilateral hearing loss is related to his period of service.  Accordingly, service connection is not warranted for bilateral hearing loss on any basis. 

Claimed Left Knee Condition

The Veteran also contends that he is entitled to service connection for a left knee condition.  The Veteran's original claim of service connection for a left knee disorder was denied in an unappealed April 2005 rating decision based on a finding that there was no evidence of a chronic knee disorder.   Then, in a January 2008 statement, the Veteran's sister stated that prior to his active service the Veteran had no problems with his knees, but that he has had knee problems, mostly with his left knee, "since he got out."  Based on this new lay evidence, the Board reopened the Veteran's claim.  In its November 2012 remand, the Board requested an orthopedic examination of the Veteran to determine the presence, nature, and likely etiology of the Veteran's claimed left knee disorder.  

The Veteran was provided an orthopedic VA examination in February 2013 in connection with this claim.  Service treatment records are negative for a knee disorder, other than the Veteran's subjective reports of knee pain on separation.  The VA examiner considered the Veteran's subjective reports of knee pain in service and noted possible patellofemoral pain syndrome, but specifically found no current knee diagnosis.  The VA examiner further noted that the Veteran does not suffer from any functional loss and/or impairment in his knees, does not have tenderness in either knee, did not report flare-ups, and that his knee x-rays were normal.   

The February 2013 VA examination is consistent with the April 2008 VA medical record, in which the VA medical provider performed a full musculoskeletal examination.  At that time, the Veteran did not complain of any knee pain or injury, despite complaining of left shoulder pain and chronic back pain, among other things.  Additionally, the Board notes that the Veteran failed to report for medical appointments or contact VA to continue any treatment, such that VA determined the Veteran was not interested in treatment.  VA medical records are generally negative as to any complaint of, or treatment for, the knee. 

As noted above, the Board acknowledges that the Veteran's sister indicated that the Veteran has had "problems" with both knees, especially his left knee, since service, but that he did not have medical coverage to cover the expenses of receiving treatment.  See January 2009 Statement.  Presumably, the Veteran's sister received this information from the Veteran himself. 

While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran or his sister, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a knee condition.   See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms associated with peripheral neuropathy as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of any of his claimed disability. In any event, the Board concludes that the medical evidence, which reveals no diagnosis of a knee condition, to either knee, is of greater probative value than lay contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In this case, none of the medical evidence reflects findings of a left knee condition, or any knee condition.   The Board acknowledges the Veteran's and his sister's contentions concerning "problems" he experiences in his knee; however, discomfort or pain alone is not a disability for which VA compensation is payable in the absence of an underlying disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, in the absence of competent evidence of a left knee condition during the period of the claim, service connection is not warranted on any basis for any of the claims and must be denied. 

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a claimed left knee disorder is denied.


REMAND

After a careful review of the Veteran's claims file, the Board finds that additional development of the claim for service connection for a mental health disorder to include a mood disorder and/or as secondary to a service-connected disability, is necessary. 

As a preliminary matter, the Board reiterates that the Veteran has not been found service-connected for any disability.  See January 2009 Rating Decision.  As such, any psychological condition cannot be secondary to a service-connected disability.

The Veteran alternatively contends that his mental health disorder is related to his service.  The Veteran was afforded a VA examination in February 2013.  The VA examiner diagnosed the Veteran with a mood disorder, with symptoms of depression, anxiety, and difficulty in adapting to stressful circumstances.  This is consistent with April 2008 VA treatment records, which also diagnosed the Veteran with a mood disorder.  The examiner concluded that it was less likely as not that the Veteran's mood disorder was caused by, or a result of, the Veteran's service.  The examiner stated that the Veteran appeared to be suffering from depressive and anxiety symptoms "most of his life."  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  

While the examiner concluded that the Veteran's symptoms were present "most of his life," he did not specify whether the Veteran's diagnosed mood disorder was present most of his life.  Furthermore, the VA examiner did not determine the onset of the mood disorder, specifically whether the mood disorder manifested before, during, or after service.  A September 1980 mental health evaluation conducted during the Veteran's service concluded that the Veteran did not have a mental health disorder at that time.  
Finally, based on the February 2013 VA examiner's finding that the Veteran appears to have been suffering from symptoms of a mental disorder "most of his life" and the Veteran's September 1980 service treatment records indicating that the Veteran attempted suicide prior to service, the Board finds that an aggravation opinion would be highly probative to the issue at hand.  The Board notes that the on his December 1979 enlistment report of medical history, the Veteran stated "no" when asked if he had ever had or now has depression or excessive worry.  A veteran will be considered to have been of sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's December 1979 enlistment examination is absent of any notation or diagnosis of a mental health disorder.  Therefore, if it is found that the Veteran's mental health disorder manifested in or was related to service, the presumption of soundness should attach in this case, and only clear and unmistakable evidence that demonstrates that the disability existed prior to service and was not aggravated by service may rebut this presumption.  See 38 U.S.C.A. § 1111; Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).  

As such, the Board finds that the Veteran's claims folder (including Virtual VA claims file) should be provided to a new VA examiner, other than the February 2013 examiner, to address whether the Veteran's diagnosed mental health disorder(s) manifested in or were related to service, or whether the diagnosed mental health disorder(s) preexisted service and were aggravated by such service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran identify any ongoing VA mental health treatment records.  

If any such records exist, the AOJ should secure all relevant ongoing VA treatment records from any and all VA facilities where the Veteran has received mental health treatment.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a new VA examiner, other than the February 2013 examiner, to determine the nature and etiology of any identified mental health disorder(s), including a mood disorder.  The physical and electronic claims file should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence, including STRs, personnel records, and all post service treatment reports, the examiner should provide a response to the following:

a. The examiner should list all diagnosed mental health disorders found to be present. 

b. Thereafter, for all mental health disorders, the examiner should opine whether there is clear and unmistakable evidence that each disorder pre-existed service.

i. If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did NOT undergo aggravation beyond the natural progress of the disorder during service.

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

ii. If there is NO clear and mistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder developed during or is directly related to service.

In offering the foregoing opinions, the examiner is asked to reconcile his diagnoses with any diagnoses of record, including the following: (1) September 1980 in-service mental health evaluation; (2) April 2008 VA treatment record; (3) February 2013 VA examination, and to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3. After completing the above, the Veteran's claim should be readudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for his response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


